Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I (claims 1-8, 10-14) in the reply filed on 12/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicants elected following species:
Species a (at least one hydrocarbon chain at least 16 carbon atoms) for the surfactant.
Species I (amine) for one or more linkable functionalities;
Species i (polydopamine and its copolymers) for the hydrophilic polymer;
Species 1 (sodium lauryl sulfate) for the surfactant Species b.
Since Species a was elected, claim 9 containing Species b has been withdrawn.

Claims 9 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2022 as described above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a coating composition comprising dopamineHCl, a surfactant, a first charged compound and a second charged compound containing one or more sulfonate functionalities and one or more linkable functionalities from the group consisting of amine, monochlorotriazine and dichlorotriazine wherein said surfactant is 40% sodium lauryl ether sulfate in water, said first charged compound is a solution of 0.1% benzopurpurine 4B and said second charged compound is a solution of 0.4% 4-amin0-5-hydroxynaphthalene-2,7-disulfonic acid Na salt hydrate, for a polyamide-based nanofiltration membrane to fabricate a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating, does not reasonably provide enablement for the broader scope of claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ 1400 (CAFC 1988) at 1404 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls) at 547 the court recited eight factors:
	1)	The nature of the invention:
The instant invention is related to a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing for a membrane.
2) 	The state of the prior art:
SONG (US 2010/0133172 A1) discloses a reverse osmosis membrane with a coating composition of polymers such as polyvinyl alcohol and surfactants such as polyethoxylated amine;	
REVANUR (US 20120241371) discloses a reverse osmosis membrane with an ultra-thin coating of polymers such as polydopamine or surfactants such as sodium dodecyl sulfate;
FREEMAN (US 20100051538) discloses porous membranes coated with polydopamine;
SOLC NEE HAJNA (US 4421660) discloses a coating solution for particles comprising polyacrylamide and a surfactant (e.g. ethylene glycol);
WELTON (US 20090143258) discloses a coating solution for particles comprising polyacrylamide and EMHAC;
MCCUTCHEON (US 20120048805) discloses porous membranes with a thin coating of polymers such as polydopamine or surfactants such as sodium dodecyl sulfate;
HACHISUKA (us 6,026,968) discloses a reverse osmosis membrane with a coating of a polymer having a reactive amino group such as metaphenylenediamine and surfactant of sodium lauryl sulfate contacted with a solution of trimesic acid chloride wherein the membrane was washed with an aqueous solution of sodium hypochlorite and ultrapure water (see Example 1).
3) 	The relative skill of those in the art:
The relative skill of those in the art is high.
4) 	The predictability of the art:
Coating filters is known. There are a variety of coatings, which are useful dependent on the type of filtration system and application.
6)	The amount of guidance/working examples:
The specification provides a description of a polyamide-based membrane coated with a coating composition comprising dopamineHCl, a surfactant, a first charged compound and a second charged compound containing one or more sulfonate functionalities and one or more linkable functionalities from the group consisting of amine, monochlorotriazine and dichlorotriazine wherein said surfactant is 40% sodium lauryl ether sulfate in water, said first charged compound is a solution of 0.1% benzopurpurine 4B and said second charged compound is a solution of 0.4% 4-amino-5-hydroxynaphthalene-2,7-disulfonic acid Na salt hydrate (example 1; par. [0030-0034]) to fabricate a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating as demonstrated in Table 1 (par. [0035]).
The specification fails to provide any guidance or working examples of other polymer/surfactant coatings that produces a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating.  There is no guidance or working examples that any and all hydrophilic monomer besides dopamineHCl would work or be suitable to provide a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating. There is no guidance or working examples that any and all surfactants besides sodium lauryl ether sulfate would work or be suitable to provide a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating.  There is no guidance or working examples that any and all first and second charged compound containing one or more sulfonate functionalities and one or more linkable functionalities from the group consisting of amine, monochlorotriazine and dichlorotriazine besides a solution of 0.1% benzopurpurine 4B and said second charged compound is a solution of 0.4% 4-amino-5-hydroxynaphthalene-2,7-disulfonic acid Na salt hydrate would work or be suitable to provide a conformal chlorine-resistant, fouling resistant, and permeate flux-enhancing coating. 
The specification fails to provide any guidance or working examples of any or all membranes besides a polyamide-based nanofiltration membrane that would be a suitable membrane for the application of coating.
With lack of evidentiary support, it is beyond the skill of skilled artisan today to make and use the coated membrane as claimed.
7) 	Quantitation of undue experimentation.
Since insufficient teaching and guidance have been provided in the specification, one of ordinary skill in the art, even with high degree of skill, would not be able to make and use the coating on membrane as claimed without undue experimentation. Since any membrane with any coating thickness using any hydrophilic polymer and surfactant cannot be predicted from a priori but must be determined from the case to case by painstaking experimental study and when the above factors are weighed together, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to make and use the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-14 does not further limit the claimed coating, but claims a membrane that the coating is applied.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143258 to Welton et al. (hereinafter referred to as “WELTON”) in view of  U.S. Patent No. 6,026,968 to Hachisuka et al. (hereinafter referred to as “Hachisuka”).  
WELTON teaches a coating comprising a hydrophilic polymer e.g. anionic polymer including polyacrylamide (paragraph [0008]-[0009], [0015]) and a cationic surfactant including erucyl methyl bis(2- hydroxyethyl) ammonium chloride (paragraph [0017]; instant claim 8) which comprises a hydrocarbon chain having 16 to 24 carbon atoms (instant claim 7) or at least 16 carbon atoms (instant claim 6).  
Claims 1, 6-8 and 10 differ from the coating of Welton in reciting one or more charged compounds, each containing one or more sulfonate functionalities and one or more linkable functionalities of amine.
Hachisuka teaches a coating comprising anionic hydrophilic group including sulfonate and reactive amino group including metaphenylenediamine to provide a chlorine resistant coating for a support membrane (see col. 3, line 60 – col. 4, line 67; col. 5, lines 27-50; col. 8, lines 21-49).
It would have been obvious to a person of ordinary skill in the art to include in the coating of WELTON one or more charged compounds containing one or more sulfonate functionalities and one or more linkable functionalities of amine as suggested by Hachisuka to provide a dye layer to improve chlorine tolerance, oil resistance and heat resistance (see col. 8, lines 27-30). 
Regarding claim 2, WELTON teaches the surfactant concentration is a results-effective variable (paragraph [0016]) that affects the coating structure and properties (i.e. viscosity, paragraph [0020]). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed concentration range because WELTON teaches the surfactant concentration is a results-effective variable. See MPEP 2144.05 Il, A&B.
Regarding claims 3-4, WELTON teaches the coating thickness is a results-effective variable (paragraph [0016]) that affects the coating structure and properties (i.e. coating uniformity paragraph [0014]). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed concentration range because WELTON teaches the coating thickness is a results-effective variable. See MPEP 2144.05 Il, A&B.
Hachisuka teaches the thickness of coating is usually in the range of 0.001 to 5 microns (1 nm to 5000 nm).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Regarding claim 5, WELTON teaches the hydrophilic polymer comprises of polyacrylamide (claim 25).
Regarding claim 11, mere duplication of an additional dye layer has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 12-14, the claimed invention is the coating and the detail of membrane to which said coating is applied is not required by the coating.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143258 to Welton et al. (hereinafter referred to as “WELTON”) in view of  U.S. Patent No. 6,026,968 to Hachisuka et al. (hereinafter referred to as “Hachisuka”) as applied to claim 1, and further in view of US 2010/0051538 to Freeman et al. (hereinafter “FREEMAN”).  										WELTON does not teach the polymer polydopamine. However, FREEMAN teaches water purification membranes with improved fouling resistance (title) including the hydrophilic polymer polydopamine (abstract). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the coating of WELTON with the polydopamine of FREEMAN in order to use a polymer with great coating properties that adhere to a surface (par. [0026]). Such a modification would provide predictable results since both WELTON and FREEMAN have the motivation for coating materials. See MPEP 2141 III (A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
12/15/22